acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum cc dom it a caprohofsky tl-n-7314-97 sca released date to from march district_counsel kentucky-tennessee cc ser kyt nas attn nancy hale assistant chief_counsel income_tax accounting cc dom it a subject significant service_center advice names signed on form sec_872 this responds to your request for significant advice in connection with questions posed by the memphis service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue how should an individual sign on form_872 consent to extend the time to assess tax relating to that individual’s tax_return an individual may sign any form of his or her name to indicate consent to extend the time to assess tax on form_872 conclusion facts the service_center frequently requests that individuals execute form_872 consent to extend the time to assess tax the consent may relate to multiple returns some of which list the name of the individual differently for example the taxpayer’s name on the face of his tax_return may be listed as john j jones while the same taxpayer’s name is listed on the face of his income_tax return as j j jones the discrepancies are even greater when an individual has changed his or her legal name in addition the individual’s name on the face of the return may tl-n-7314-97 differ from the signature and or the name used in the idrs master_file discussion as a general_rule tax must be assessed within years of the filing_date of the return sec_6501 of the internal_revenue_code a taxpayer and the service may however consent in writing to extend the time for assessment sec_6501 sec_301 d of the regulations on procedure and administration provides that the extension is effective when the agreement has been executed by both parties the taxpayer and the service consent by signing the agreement usually a form_872 neither form_872 nor the regulations under sec_6501 address how the form is to be signed however sec_6061 requires that any return statement or other document made under any internal revenue law must be signed in accordance with the applicable forms or regulations sec_6061 and sec_301_6061-1 of the regulations effectively incorporate the common_law definition of signature neither the code nor its legislative_history defines the term signature the generally accepted legal definition of signature is very broad t he act of putting one's name on the end of any instrument to attest its validity the name thus written see black's law dictionary 6th ed see also webster's new international dictionary 2d ed defining signature as the name of any person written with his own hand to signify that the writing which precedes accords with his wishes or intentions u s c sec_1 provides that in determining the meaning of any act of congress unless the context indicates otherwise signature includes a mark when the person making the same intended it as such under sec_6061 of the code and the regulations the purpose of the signature is to authenticate and verify the return or other document submitted the signature authenticates the document by identifying the document as the signer's form_872 is not a contract but essentially a voluntary unilateral waiver of a defense by the taxpayer 282_us_270 nonetheless contract principles are often considered in the interpretation of the form see eg 22_bta_426 under general contract principles t he signature to a memorandum may be any symbol made or adopted with an intention actual or apparent to authenticate the writing as that of the signer restatement second of contracts sec_134 these authorities are clear that a person has discretion in how he or she provides his or her signature sec_6064 provides that the fact that an individual's name is signed to a return statement or other document shall be prima facie evidence for all purposes that the return statement or other document was actually signed by him absent contrary evidence the signature of an individual alone is sufficient to establish that the person signed the return although the presumption is not conclusive see 35_tc_747 although there are guidelines regarding which individuals may sign form_872 in certain situations see revrul_83_41 1983_1_cb_349 clarified and amplified revrul_84_165 1984_2_cb_305 this concern does not exist in situations involving individuals acting on their own behalf tl-n-7314-97 when the service relies upon a consent to extend the time to assess tax the service bears the burden of proving the existence of such a consent haskell v commissioner tcmemo_1986_341 however extensions valid on their face and introduced into evidence satisfy such burden a form_872 signed by an individual is valid on its face meeting the service’s burden the individual must then show that the extension is invalid 19_bta_212 aff’d 58_f2d_566 8th cir thus an individual’s signature in any form should be sufficient to authenticate the document and to establish that the individual signed form_872 see sec_6061 and sec_6064 the validity of the signature is not dependent upon whether the individual signed using first middle and last names or some less complete variation stating the taxpayer_identification_number as required by the form will provide additional assurance the one situation in which the form_872 instructions address the signature requirement is if the consent is for a year in which a joint_return was filed the instructions require the spouses' signatures to match the names as they appear on the front of the form_872 even so we do not suggest interpreting this instruction too literally for instance we believe that the service sometimes prints name and address labels for joint filers with the spouses' initials and last name while the initials and last name from the form_1040 would be fine for the name line on form_872 the taxpayers should be permitted to sign the form in their usual way even if one or more first names are written in full if you have comments or further questions please contact catherine prohofsky at assistant chief_counsel income_tax accounting by ___ s ________________ michael d finley chief branch we assume that an individual who has legally changed names will use the current legal name or some variation thereof on the form_872 nonetheless we recommend listing all of the individual’s names on the form for example if the form_872 relates to and and in the taxpayer’s name was john smith and in the taxpayer’s name was john jones we would list the names on the form as john jones a k a john smith
